




EXHIBIT 10.1




TVA Contract No. 00069956, Supp. No. 5


AGREEMENT
Between
TENNESSEE VALLEY AUTHORITY
And
SEVEN STATES SOUTHAVEN, LLC




THIS AGREEMENT, dated as of April 18, 2013 (Agreement), is entered into by and
between SEVEN STATES SOUTHAVEN, LLC (Southaven), a limited liability company
created and existing under the laws of the State of Delaware, and TENNESSEE
VALLEY AUTHORITY (TVA), a corporate agency and instrumentality of the United
States Government created and existing under and by virtue of the Tennessee
Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831-831ee (2006 & Supp. V
2011).


W I T N E S S E T H:


WHEREAS, TVA and Seven States Power Corporation (Seven States Power) entered
into a Joint Ownership Agreement dated April 30, 2008, numbered as TVA Contract
No. 00069956, which was subsequently amended by Supplement No. 1 dated September
2, 2008, Supplement No. 2 dated September 30, 2008, Supplement No. 3 dated April
17, 2009, and Supplement No. 4 dated April 22, 2010 (as so amended, the JOA);
and


WHEREAS, on September 30, 2008, Seven States Power designated Southaven as the
“Designated Entity” under the JOA, assigned all its rights under the JOA to
Southaven, and specified the Elected Percentage under the JOA to be equal to
90%; and


WHEREAS, the JOA anticipated Long Term Arrangements to be completed on or before
April 30, 2010, which date was previously extended to April 23, 2013; and


WHEREAS, TVA and Southaven desire to extend the term of the JOA to allow for TVA
to finance and re-purchase Southaven's interest in the Generating Facility (as
defined in the JOA);


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TVA and Southaven
agree as follows:


1.     The definition of the term “Buy-Back Period” in Section 1 of the JOA is
hereby amended to read:


““Buy-Back Period” means that period of time that begins the date of this
Agreement and that ends on September 5, 2013. However, if this Agreement
terminates before September 5, 2013 due to the closing of TVA's repurchase of
Southaven's interest in the Generating Facility, the Buy-

1

--------------------------------------------------------------------------------






Back Period shall terminate upon termination of this Agreement.”


2.     To the knowledge of each of TVA and Southaven, there are no existing
defaults under the JOA.


3.    All other terms and conditions of the JOA shall be and remain unchanged
except as specifically provided herein.


4.    Capitalized terms used in this Agreement, including the recitals, and not
otherwise defined herein, shall have the respective meanings set forth in the
JOA.


[Signatures Appear on the Following Page]

2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Southaven and TVA have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.




 
 
 
SEVEN STATES SOUTHAVEN, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ Jack W. Simmons
 
Name: Jack W. Simmons


Title: President and Chief Executive Officer
 
 
 
 
 
TENNESSEE VALLEY AUTHORITY
 
 
 
By: /s/ John M. Hoskins
 
Name: John M. Hoskins
 
Title: Senior Vice President and Treasurer










3